PER CURIAM:
Jean Bernard Germain appeals the district court’s orders granting summary judgment to the Appellees, dismissing his civil rights complaint and denying his motion for recusal. We have reviewed the record and the district court’s orders and find no error. Accordingly, we affirm on the reasoning of the district court. See Germain v. Arnold, No. l:12-cv-03240-JFM, 2013 WL 2635110 (D.Md. June 11, 2013; June 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.